                                               Case 19-80952                  Doc 2     Filed 12/20/19        Page 1 of 10

                                                                           UNITED STATES BANKRUPTCY COURT
                                                                          MIDDLE DISTRICT OF NORTH CAROLINA

 Fill in this information to identify your case:


 Debtor 1:               Earnest                                Lorenzo                   McMillian                       Check if this is an amended plan,
                         First Name                             Middle Name               Last Name                    and list below the sections of the
                                                                                                                       plan that have changed.
 Debtor 2:
 (Spouse, if filing)     First Name                             Middle Name               Last Name

 Case Number:
 (If known)

 SSN# Debtor 1: XXX-XX-                     xxx-xx-2905

 SSN# Debtor 2: XXX-XX-



                                                                                 CHAPTER 13 PLAN


 Section 1:           Notices.

To Debtors: This form sets out options that may be appropriate in some cases, but the presence of an option on this form does not indicate that
the option is appropriate in your circumstances. Plans that do not comply with Local Rules and judicial rulings may not be confirmable. You must
check each box that applies in § 1.1 and 1.3 below. If an item is checked as “Not Included” or if both boxes are checked, the provision will be
ineffective if set out later in the plan.

 1.1          A limit on the amount of a secured claim, set out in Section 4, which may result in a                Included                Not Included
              partial payment or no payment at all to the secured creditor.
 1.2          Avoidance of a judicial lien or nonpossessory, nonpurchase money security interest will              Included                Not Included
              be done by separate motion or adversary proceeding.
 1.3          Nonstandard provisions set out in Section 9                                                          Included                Not Included


To Creditors: Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

You will need to file a proof of claim in order to be paid under any plan. Official notice will be sent to Creditors, which will provide the name and
address of the Trustee, the date and time of the meeting of creditors, and information regarding the filing of proofs of claim.

You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have an attorney, you
may wish to consult one. If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection
to confirmation at least seven days before the date set for the hearing on confirmation. You will receive notification from the Bankruptcy Court of
the date set for the hearing on confirmation. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is
filed. See Bankruptcy Rule 3015.

The applicable commitment period is:

                  36 Months

                  60 Months

The amount that allowed priority and non-priority unsecured claims would receive if assets were liquidated in a Chapter 7 case, after allowable
exemptions, is estimated to be $ 0.00 .

 Section 2:           Payments.

2.1 The Debtor will make payments to the Trustee as follows:


APPENDIX D                                                                            Chapter 13 Plan                                         Page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
                                               Case 19-80952         Doc 2     Filed 12/20/19          Page 2 of 10

        $500.00 per Month for 60 month(s)

        Additional payments               NONE

2.2 The Debtor shall commence payments to the Trustee within thirty (30) days from the date the petition was filed. If fewer than 60 months of
     payments are specified, additional monthly payments will be made to the extent necessary to pay creditors as specified in this plan.

 Section 3:           Fees and Priority Claims.

3.1 Attorney fees.

           The Attorney for the Debtor will be paid the presumptive base fee of $ 4500.00 . The Attorney has received $ 0                       from the Debtor
        pre-petition and the remainder of the fee will be paid monthly by the Trustee as funds are available.

           The Attorney for the Debtor will be paid a reduced fee of $      . The Attorney has received $              from the Debtor pre-petition and
        the remainder of the fee will be paid monthly by the Trustee as funds are available.

             The Attorney for the Debtor will file an application for approval of a fee in lieu of the base fee.

3.2 Trustee costs. The Trustee will receive from all disbursements such amount as approved by the Court for payment of fees and expenses.

3.3 Priority Domestic Support Obligations (“DSO”).

        a.        None. If none is checked, the rest of Section 3.3 need not be completed or reproduced.

        b. The name and address of the holder of any DSO as defined in §101(14A) is as follows:

                                    Name of DSO Claimant                                                Address, City & State
 Toshia Melvin                                                                    2220 Pinpoint Road
                                                                                  Fayetteville, NC 28312

        c.     All post-petition DSO amounts will be paid directly by the Debtor to the holder of the claim and not by the Trustee.

        d.     Arrearages owed to DSO claimants under 11 U.S.C.§507(a)(1)(A) not presently paid through wage garnishment will be paid by the
               Trustee as follows:

          Name of DSO Claimant                                       Estimated Arrearage Claim                            Monthly Payment
 Toshia Melvin                                                                                   $854.00                                                     $24.00

3.4 Other Priority Claims to be Paid by Trustee.

        a.        None. If none is checked, the rest of Section 3.4 need not be completed or reproduced.

        b. To Be Paid by Trustee

                          Creditor                                                                         Estimated Priority Claim
 Internal Revenue Service                                                                                                                                  $0.00
 NC Department of Revenue                                                                                                                                  $0.00
 Robeson County Tax Collector                                                                                                                          $1,458.00

 Section 4:           Secured Claims.

4.1 Real Property – Claims Secured Solely by Debtor’s Principal Residence.

        a.        None. If none is checked, the rest of Section 4.1 need not be completed or reproduced.

4.2 Real Property – Claims Secured by Real Property Other Than by Debtor’s Principal Residence AND Claims Secured by Debtor’s Principal
     Residence and Additional Collateral.

        a.        None. If none is checked, the rest of Section 4.2 need not be completed or reproduced.



Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
                                               Case 19-80952                      Doc 2      Filed 12/20/19       Page 3 of 10

4.3 Personal Property Secured Claims.

        a.        None. If none is checked, the rest of Section 4.3 need not be completed and reproduced.

        b.        Claims Secured by Personal Property to be Paid in Full.

             Creditor                        Collateral                     Estimated                Monthly            Interest        Adequate              Number of
                                                                              Claim                  Payment              Rate          Protection            Adequate
                                                                                                                                         Payment              Protection
                                                                                                                                                              Payments
 GM Financial, LLC                  2014 Dodge Grand                                $8,014.00      see section below see section 9
                                    Caravan                                                                          below

        c.         Claims Secured by Personal Property excluded from 11 U.S.C. § 506 being either (i) incurred within 910 days before the petition date
               and secured by a purchase money security interest in a motor vehicle acquired for personal use of the Debtor, or (ii) incurred within one
               (1) year of the petition date and secured by a purchase money security interest in any other thing of value. The filed claim must include
               documentation to show exclusion from 11 U.S.C. § 506 in order to be paid in full.

             Creditor                        Collateral                     Estimated                Monthly            Interest        Adequate              Number of
                                                                              Claim                  Payment              Rate          Protection            Adequate
                                                                                                                                         Payment              Protection
                                                                                                                                                              Payments
 Santander                          2005 Lexus LS 430                             $14,468.12               $373.00        16.00%              $140.00 5
 Consumer USA,
 Inc.

        d.         Request for Valuation to Treat Claims as Secured to the Value of the Collateral and Any Amount in Excess as Unsecured. This will be
               effective only if the applicable box in Section 1.1 of this plan is checked.

      Creditor             Estimated             Collateral          Value of       Amount of      Amount of       Monthly         Interest    Adequate Number of
                           Amount of                                 Collateral       Claims     Secured Claim     Payment           Rate     Protectionn Adequate
                           Total Claim                                               Senior to                                                 Payment    Protection
                                                                                    Creditor's                                                            Payments
                                                                                       Claim
 -NONE-

        e.        Maintenance of Payments and Cure of Default.

              Proofs of claim should reflect arrearage through the petition date. For accounts that are in default the Trustee will commence
              disbursements of installment payments the month after confirmation and any filed arrearage claims will be adjusted accordingly.
              Amounts stated on a proof of claim as adjusted to include post-petition payments through the month of confirmation, will control over
              any contrary amounts listed below for the installment payment and the arrearage.

                         Creditor                                                   Collateral                    Installment             Estimated Arrearage
                                                                                                                   Payment               Amount on Petition Date

 21st Mortgage Corporation                      2012 Cavalier Single Wide Mobile                         $539.19                                  0.00
                                                Home (Debtor's Residence)
The Debtor requests that the Court determine the value of the secured claims listed as set forth in Sections 4.1.d, 4.2.d, and 4.3.d as applicable.
For each non-governmental secured claim listed above, the Debtor states that the value of the secured claim should be set out in the column
headed Amount of Secured Claim. For secured claims of governmental units only, unless otherwise ordered by the Court, the value of a secured
claim listed in a proof of claim filed in accordance with the Bankruptcy Rules controls over any contrary amount listed above. For each listed claim,
the value of the secured claim will be paid in full with interest at the rate stated above.

The portion of any allowed claim that exceeds the amount of the secured claim will be treated as an unsecured claim under Section 6 of this plan.
If the amount of a creditor’s secured claim is listed above as having no value, the creditor’s allowed claim will be treated in its entirety as an
unsecured claim under Section 6 of this plan. Unless otherwise ordered by the Court, the amount of the creditor’s total claim listed on the proof of
claim controls over any contrary amounts listed in Section 4.

The holder of any claim listed in Section 4 as having value in the column headed Amount of Secured Claim will retain the lien on the property
interest of the Debtor or the estate until the earlier of:


Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                                               Case 19-80952                Doc 2        Filed 12/20/19           Page 4 of 10

      (a) payment of the underlying debt determined under non-bankruptcy law, or

      (b) discharge of the underlying debt under 11 U.S.C. § 1328, at which time the lien will terminate and be released by the creditor.

 Section 5:           Collateral to be Surrendered.

        a.        None. If none is checked, the rest of Section 5 need not be completed or reproduced.

        b.        The Debtor Proposes to Surrender to Each Creditor Listed Below the Collateral that Secures the Creditor’s Claim.

             Upon timely filing of a claim evidencing a non-avoidable lien, the Debtor will surrender the collateral in satisfaction of the secured claim,
             and the stay under 11 U.S.C. § 362(a) will be terminated as to the collateral only and the stay under § 1301 will be terminated in all
             respects effective upon confirmation of this plan. Effective upon confirmation the creditor will be allowed a period of 120 days for
             personal property and a period of 180 days for real property to file a documented deficiency claim. Any allowed unsecured claim
             resulting from disposition of the collateral will be treated as an unsecured claim under Section 6.

                                            Creditor                                                             Collateral to be Surrendered


 Navy Federal Credit Union                                                                Savings: Navy Federal Credit Union ending in 0779
 State Employees Credit Union                                                             Shares: State Employees Credit Union ending in 4432

 Section 6:           Nonpriority Unsecured Claims.

6.1 Nonpriority Unsecured Claims Not Separately Classified.

        Allowed nonpriority unsecured claims will be paid pro rata with payments to commence after priority unsecured claims are paid in full.

        a.       The estimated dividend to nonpriority unsecured claims is                 0    %.

        b.       The minimum sum of $                      will be paid pro rata to nonpriority unsecured claims due to the following:

                                Liquidation Value

                                Disposable Income

                                Other

6.2 Separately Classified Nonpriority Unsecured Claims.

        a.        None. If none is checked, the rest of Section 6.2 need not be completed or reproduced.


 Section 7:           Executory Contracts and Unexpired Leases.


        a.        None. If none is checked, the rest of Section 7 need not be completed or reproduced.


 Section 8:           Local Standard Provisions.

8.1 a. The Trustee shall collect and disburse payments in accordance with the plan.
     b. Proofs of claim must be filed to receive disbursements pursuant to the plan. Any claim to be paid as secured must contain evidence of a
         properly perfected lien on property of the estate. If a claim is listed as secured and the creditor files an unsecured claim, the claim will be
         treated as unsecured.
     c. Any creditor holding an allowed secured claim and to whom the Debtor is surrendering property under the order confirming plan is
         granted relief from the automatic stay as to the property and relief from any co-debtor stay so the creditor may obtain possession and
         liquidate the property. Any net proceeds, after payment of liens and costs of liquidation, are to be forwarded to the Trustee.
     d. All payments being made by the Trustee on any claim secured by real or personal property shall terminate upon the lifting of the
         automatic stay with respect to the affected property.
     e. Notwithstanding the allowance of a claim as secured, all rights under Title 11 to avoid liens are reserved and confirmation of the plan is
         without res judicata effect as to any action to avoid a lien.

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                                               Case 19-80952         Doc 2     Filed 12/20/19          Page 5 of 10

        f. Notwithstanding 11 U.S.C. § 1327(b), all property of the estate as specified by 11 U.S.C. §§ 541 and 1306 shall continue to be property of
            the estate following confirmation until the earlier of discharge, dismissal, or conversion of the case.
        g. Confirmation of the plan shall not prejudice the right of the Debtor or Trustee to object to any claim.
        h. The Debtor must promptly report to the Trustee and must amend the petition schedules to reflect any significant increases in income and
            any substantial acquisitions of property such as inheritance, gift of real or personal property, or lottery winnings.

8.2 THE FOLLOWING ADDITIONAL PROVISIONS ARE APPLICABLE TO THE HOLDER OR SERVICER (“HOLDER”) OF A CLAIM SECURED BY A DEED OF
     TRUST, A MORTGAGE OR SECURITY INTEREST IN REAL PROPERTY, OR A MOBILE HOME THAT IS THE DEBTOR’S PRINCIPAL RESIDENCE:

        a. The Holder, upon confirmation, is precluded from imposing late charges or other default related fees based solely on pre-confirmation
           default.

        b. If the Trustee is disbursing ongoing monthly installment payments, the Holder must apply each ongoing payment to the month in which
           the payment is designated.

        c. For any loan with an escrow account, the Holder must prepare and must send an escrow analysis annually to the Debtor, the Trustee and
           the Debtor’s attorney. The first escrow analysis must be filed with the proof of claim in accordance with Bankruptcy Rule 3002.1. The
           escrow analysis should not include any amounts that were included or should have been included in the arrearage claim.

        d. The Holder shall continue to send monthly statements to the Debtor in the same manner as existed pre-petition and such statements will
           not be deemed a violation of the automatic stay.

        e. The Holder is required, upon request, to provide account information to the Trustee within 21 days of the request and failure to provide
           a timely response may result in an order requiring the Holder to appear and show cause as to why Holder should not be sanctioned for
           failure to comply.

        f. Nothing herein shall modify Holder’s responsibilities under Bankruptcy Rule 3002.1.

        g. Unless the Court orders otherwise, an order granting a discharge in the case shall be a determination that all pre-petition and
           post-petition defaults have been cured and the account is current and reinstated on the original payment schedule under the note and
           security agreement as if no default had ever occurred.
        h. PENALTY FOR FAILURE OF HOLDER TO COMPLY WITH THE REQUIREMENTS OUTLINED IN BANKRUPTCY RULE 3002.1.
           Without limitation to the Court’s authority to afford other relief, any willful failure of the Holder to credit payments in the manner
           required by Bankruptcy Rule 3002.1 or any act by the creditor following the entry of discharge to charge or collect any amount incurred or
           assessed prior to the filing of the Chapter 13 Petition or during the pendency of the Chapter 13 case that was not authorized by the order
           confirming plan or approved by the Court after proper notice, may be found by the Court to constitute contempt of Court and to be a
           violation of 11 U.S.C. § 524(i) and the injunction under 11 U.S.C. § 524(a)(2).

 Section 9:           Nonstandard Plan Provisions.

             a.                 None. If none is checked, the rest of Section 9 need not be completed or reproduced.

             b.            The claim of GM Financial, LLC secured by a 2014 Dodge Grand Caravan, referenced in section 4.3b, will be paid directly by the
                           co-signer, Patricia Gerald, pursuant to the terms of the indebtedness.

                           The claim of Santander Consumer, USA secured by a 2005 Lexus, referenced in Section 4.3c, will be paid in full at the contract
                           rate of interest to protect the co-signer.

By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s) certify(ies) that the wording and order of
the provisions in this Chapter 13 Plan are identical to those contained in MDNC Local Form 113, other than any nonstandard provisions included
in Section 9.

Signature(s):

If the Debtor(s) do not have an attorney, the Debtor(s) must sign below; otherwise the Debtor(s) signatures are optional. The attorney for the
Debtor(s), if any, must sign below.

 X      /s/ Earnest Lorenzo McMillian                                         X
        Earnest Lorenzo McMillian                                                  Signature of Debtor 2
        Signature of Debtor 1

        Executed on           December 20, 2019                                    Executed on
                              mm/dd/yyyy                                                           mm/dd/yyyy
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
                                               Case 19-80952         Doc 2   Filed 12/20/19     Page 6 of 10



 /s/ Brandi L. Richardson                                                      Date:   December 20, 2019
 Brandi L. Richardson 38699
 Signature of Attorney for Debtor(s)

 Address:              PO Box 840
                       Reidsville, NC 27323
 Telephone:            336-348-1241
 State Bar No:         38699 NC




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                             Best Case Bankruptcy
                                               Case 19-80952             Doc 2        Filed 12/20/19      Page 7 of 10

                                                                     UNITED STATES BANKRUPTCY COURT
                                                                      Middle District of North Carolina

 In re: Earnest Lorenzo McMillian                                                 )        Case No.
                                                                                  )
           31 Giant Road                                                          )
                         (address)                                                )
        Lumberton NC 28358-0000                                                   )        CHAPTER 13 PLAN
 SS# XXX-XX- xxx-xx-2905                                                          )
 SS# XXX-XX-                                                                      )
                                                                                  )
                                          Debtor(s)                               )

                                                                          CERTIFICATE OF SERVICE

The undersigned certifies that a copy of the Notice to Creditors and Proposed Plan was served by first class mail, postage prepaid , to the following
parties at their respective addresses:

Reid Wilcox
Clerk of Court
U.S. Bankruptcy Court
Middle District of North Carolina
P.O. Box 26100
Greensboro, NC 27402

Richard M. Hutson, II
Chapter 13 Trustee
Durham Division
Post Office Box 3613
Durham, NC 27702-3613

 21st Mortgage Corporation
 Attn: Officer/Managing Agent
 620 Market Street
 Knoxville, TN 37902-2231
 Attorney General of the United States
 US Department of Justice
 950 Pennsylvania Avenue NW
 Washington, DC 20530-0001
 Auto Effex
 524 S. Eastern Blvd.
 Fayetteville, NC 28301
 Bull City Financial Solutions, Inc.
 1107 W. Main Street #201
 Durham, NC 27701
 Capital One
 PO Box 30285
 Salt Lake City, UT 84130
 Cardinal Financial
 1 Corporate Drive, Suite 360
 Lake Zurich, IL 60047-8945
 CMRE Financial Services
 3075 Imperial Highway, Suite 200
 Brea, CA 92821
 Coastal Radiology Associates
 722 Newman Road
 New Bern, NC 28562
 Credit Bureau of Greensboro
 PO Box 26140
 Greensboro, NC 27402
 Discover Bank
 c/o Discover Financial Services
 PO Box 30943
 Salt Lake City, UT 84130-0943


Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
                                               Case 19-80952         Doc 2   Filed 12/20/19   Page 8 of 10


 First Health of the Carolinas
 PO Box 3000
 Pinehurst, NC 28374
 Genesis FS Card Services
 PO Box 4477
 Beaverton, OR 97076
 GFS/Kay Jewelers
 PO Box 4485
 Beaverton, OR 97076
 GM Financial, LLC
 by and through its Registered Agent
 United States Corporation Agents, Inc.
 6135 Park South Drive, Suite 510
 Charlotte, NC 28210
 Healthcare Receivables Group
 318 Nancy Lynn Lane, Suite 21
 Knoxville, TN 37919
 Internal Revenue Service
 PO Box 7346
 Philadelphia, PA 19101-7346
 Internal Revenue Service
 2303 Meadowview Road
 Insolvency, Mail Stop 9
 Greensboro, NC 27407
 LBNC Anesthesiology
 101 W. 27th Street
 Lumberton, NC 28358
 Mariner Finance
 2101 N. Pine Sreet, Suite B
 Lumberton, NC 28358
 Mariner Finance Corporation
 Attn: Officer/Managing Agent
 112 Inlet Point Drive
 Wilmington, NC 28409
 Mariner Finance North Carolina, Inc.
 8211 Town Center Drive
 Nottingham, MD 21236
 MRS BPO
 1930 Olney Avenue
 Cherry Hill, NJ 08003
 National Finance
 151 Pinnacle Place
 Little River, SC 29566
 National Finance Company
 2204 N. Pine Street
 Lumberton, NC 28358
 Navy Federal Credit Union
 PO Box 3000
 Merrifield, VA 22119
 NC Department of Revenue
 Attn: Reginald S. Hinton, Process Agent
 PO Box 25000
 Raleigh, NC 27640
 NC Department of Revenue Bankruptcy Unit
 PO Box 1168
 Raleigh, NC 27602
 NC Division of Employment Security
 PO Box 25903
 Raleigh, NC 27611-5903
 OneMain Financial
 PO Box 64
 Evansville, IN 47701



Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                           Best Case Bankruptcy
                                               Case 19-80952         Doc 2   Filed 12/20/19   Page 9 of 10


 OneMain Financial Group, LLC
 Attn: Officer/Managing Agent
 100 International Drive, 16th Floor
 Baltimore, MD 21202-4673
 Patricia Gerald
 31 Giant Road
 Lumberton, NC 28358
 Pinehurst Anesthesia
 35 Memorial Drive
 Pinehurst, NC 28374
 Robeson County Tax Collector
 500 N. Elm Street #103
 Lumberton, NC 28358
 Robeson Emergency Physicians
 300 W. 27th Street
 Lumberton, NC 28358
 Santander Consumer USA, Inc.
 Attn: Officer
 1601 Elm Street, Suite 800
 Dallas, TX 75201-7260
 Southeastern Health
 PO Box 740501
 Atlanta, GA 30374
 Southeastern Regional Medical Center
 PO Box 1408
 Lumberton, NC 28359
 Southeastern Regional Medical Center
 PO Box 1408
 Lumberton, NC 28359
 State Employees Credit Union
 PO Box 25279
 Raleigh, NC 27611
 Stern Recovery
 1102 Grecade Street
 Greensboro, NC 27408
 Stern Recovery Services
 P.O. Box 14899
 Greensboro, NC 27415
 Toshia Melvin
 2220 Pinpoint Road
 Fayetteville, NC 28312
 Toshia Melvin
 Cumberland Co. Child Support Enforcement
 PO Box 1829
 Fayetteville, NC 28302
 UNC Healthcare
 200 Eastowne Drive
 Chapel Hill, NC 27514
 UNC Physicians
 2609 N. Duke Street, Suite 500
 Durham, NC 27704
 UNC Physicians
 2609 N. Duke Street, Suite 500
 Durham, NC 27704
 US Attorney- Middle District of NC
 Attn: Civil Process Clerk
 101 S. Edgeworth Street 4th Floor
 Greensboro, NC 27401
 US Cellular
 8410 W. Bryn Mawr Avenue
 Chicago, IL 60631
 US Small Business Administration
 2 North 20th Street, Suite 320
 Birmingham, AL 35203

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                           Best Case Bankruptcy
                                             Case 19-80952           Doc 2   Filed 12/20/19    Page 10 of 10


 Date      December 20, 2019                                                       /s/ Brandi L. Richardson
                                                                                   Brandi L. Richardson 38699




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                              Best Case Bankruptcy
